Title: To James Madison from David Montagu Erskine, 12 March 1807
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington March 12th: 1807

I am charged by His Majesty to express to the Government of the United States His Majesty’s perfect Confidence in their good Sense and Firmness in resisting the unjust Pretensions contained in the Decree issued by the French government at Berlin on the 21st: of November, which if suffered to take Effect, must prove so destructive to the Commerce of all Neutral Nations.
His Majesty has learnt that the Measures announced in this Decree have already, in some Instances, been carried into Execution by the Privateers of the Enemy, and there could be no doubt that His Majesty would have an indisputable Right to Exercise a just Retaliation.  Neutral Nations cannot indeed expect that The King should suffer the Commerce of his Enemies to be carried on through them, whilst they submit to the Prohibition which France has decreed against the Commerce of His Majesty’s Subjects.  But though this Right of Retaliation would unquestionably accrue to His Majesty, yet His Majesty is unwilling, except in the last Extremity, to have Recourse to Measures which must prove so distressing to all Nations not engaged in the War against France.
His Majesty therefore, with that Forbearance and Moderation, which have at all Times distinguished His Conduct, has determined for the present to confine Himself to the Exercise of the Power given Him by His decided Naval Superiority, in such a Manner only as is authorized by the acknowledged Principles of the Law of Nations, and has issued an Order for preventing all Commerce from Port to Port of His Enemies, comprehending in this Order not only the Ports of France, but those of other nations, as, either in alliance with France or subject to her Dominion, have by Measures of active Offence, or by the Exclusion of British Ships, taken a Part in the present War.
His Majesty feels an entire Confidence that the Moderation and Justice of His Conduct will be duly appreciated by the United States, and has charged me to express to This Government, in the strongest Terms, the Regret He has experienced in being thus compelled in His own Defence to act in a Manner which must prove in some Degree embarrassing to the Commerce of Neutral Nations, and His sincere Desire to avoid any stronger Measures, to which however, if the Injustice and Aggression of His Enemies should not be resisted by those Nations whose Rights and Interests are invaded by so flagrant a violation of all publick Law, it may be ultimately necessary for The King to have Recourse.  I have the Honor to be, with great Respect & Consideration, Sir, Your most obedient humble Servant

D. M. Erskine

